DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 should include “a” between “distal section having” and “longitudinal axis” in lines 3-4.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Govari et al (U.S. 2010/0222859). Regarding claims 1-14 and 17, Govari discloses (Figures 1-3, 7 and 9-11; par. 0030, 0040, 0043, 0045, 0051-0053, 0057, 0061, 0065 and 0071) an elongated catheter body; a distal section distal the catheter body, the distal section having a longitudinal axis and a composite construction comprising: a tip electrode (31); at least one deflectable member (41) and at least one support member (39) arranged in an alternating sequence along the longitudinal axis of the distal section, the at least one deflectable member extending along a first segment of the longitudinal axis of the distal section proximal of the tip electrode, and the at least one support member extending along a second segment of the longitudinal axis of the distal section proximal of the tip electrode, the at least one support member being separate from and less flexible than the at least one deflectable member, each support member carrying a ring electrode separate from the tip electrode and a coil sensor on an outer surface of the support member.
Regarding claims 15-16, Govari discloses (55) each support member comprising at least one off-axis lumen; the passages in the respective support member being formed at a predetermined radial angle so that the passages do not interfere with the at least one off-axis lumen in the respective support member.
Regarding claim 18, Govari discloses (par. 0047) the tip location sensor being generally centered in the chamber.

Claims 1-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by de la Rama et al (U.S. 2010/0152731). Regarding claims 1-14 and 17, de la Rama discloses (Figures 1-3 and 6; par. 0010, 0022, 0024-0026, 0030-0031, 0035, 0038, 0050) an elongated catheter body; a distal section distal the catheter body, the distal section having a longitudinal axis and a composite construction comprising: a tip electrode; at least one deflectable member and at least one support member arranged in an alternating sequence along the longitudinal axis of the distal section (“Tubing 102 can have variable or consistent stiffness and can be pre-curved or deflectable as is known in the art.”; par. 0027), the at least one deflectable member extending along a first segment of the longitudinal axis of the distal section proximal of the tip electrode, and the at least one support member extending along a second segment of the longitudinal axis of the distal section proximal of the tip electrode, the at least one support member being separate from and less flexible than the at least one deflectable member, each support member carrying a ring electrode separate from the tip electrode and a coil sensor on an outer surface of the support member.
Regarding claims 15-16, de la Rama discloses (Figure 4; 124a,b) each support member comprising at least one off-axis lumen; the passages in the respective support member being formed at a predetermined radial angle so that the passages do not interfere with the at least one off-axis lumen in the respective support member.
 
Claims 1-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Laske et al (U.S. 7,103,418). Regarding claims 1, 3-5 and 8-10, Laske discloses (Figure 1; col. 5, line 64-col. 6, line 13; col. 10, line 47-col. 11, line 2) an elongated catheter body; a distal section distal the catheter body, the distal section having a longitudinal axis and a composite construction comprising: a tip electrode; at least one deflectable member (154) and at least one support member (156) arranged in an alternating sequence along the longitudinal axis of the distal section, the at least one deflectable member extending along a first segment of the longitudinal axis of the distal section proximal of the tip electrode, and the at least one support member extending along a second segment of the longitudinal axis of the distal section proximal of the tip electrode, the at least one support member being separate from and less flexible than the at least one deflectable member, each support member carrying a ring electrode separate from the tip electrode and a coil sensor on an outer surface of the support member.
Regarding claims 2, 6-7 and 11-14, Laske discloses (col. 9, lines 17-40; col. 11, line 52-col. 12, line 2; col. 12, lines 34-55) the distal section comprising a distal irrigation fluid path extending along the longitudinal axis of the distal section through the at least one deflectable member and the at least one support member to deliver irrigation fluid to the respective ring electrode and the tip electrode.
Regarding claims 15-16, Laske discloses (14,16) each support member comprising at least one off-axis lumen; the passages in the respective support member being formed at a predetermined radial angle so that the passages do not interfere with the at least one off-axis lumen in the respective support member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792